Citation Nr: 1137116	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  The Veteran served in the Republic of Vietnam, and was awarded (among other decorations) the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This claim was previously before the Board in September 2008.  At that time, the Board considered whether new and material evidence had been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  In its decision, the Board found that the Veteran had submitted such new and material evidence, but also found that the Veteran did not meet the criteria for service connection for PTSD.

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In October 2010, the Court issued a Memorandum Decision vacating the Board's September 2008 decision and remanding it for further adjudication.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).


FINDING OF FACT

The Veteran has been diagnosed as suffering from PTSD based on his in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently suffers from PTSD that is causally related to his combat service in the Republic of Vietnam.  For the reasons that follow, the Board finds that the Veteran meets the criteria for service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence of the claimed in-service stressor actually occurred; and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to this point, the Veteran's claim had been denied because there was conflicting evidence as to whether he was currently suffering from PTSD.  A February 2004 letter from a therapist at the Miami Vet Center stated that the Veteran was diagnosed as suffering from PTSD as a result of his service in Vietnam.  In contrast, a subsequent August 2004 VA examination found that the Veteran was suffering from no psychiatric disorder whatsoever.  Because the Board found the August 2004 VA examination to be more probative than the February 2004 letter, it found that the Veteran was not currently suffering from PTSD and denied his claim.

Following the Board's September 2008 decision and the Court's October 2010 Memorandum Decision, the Veteran again sought service connection for PTSD.  The RO had the Veteran examined in conjunction with this claim in November 2010.  The examiner diagnosed the Veteran as suffering from PTSD, depression, and polysubstance abuse in remission.  

Given the results of the most recent VA examination, the Board shall concede that the Veteran currently suffers from PTSD.  He thus meets the first criterion for service connection for this condition.

Next, the Board also concedes that the Veteran has a credible in-service stressor.  In his November 2010 VA examination, the Veteran described his stressors as "combat experience," including his leg being wounded by shrapnel, his coming under mortar and artillery fire, and his seeing fellow Marines killed and wounded.  

A review of the Veteran's service personnel records and service treatment records reveals that he served as a combat engineer in the Republic of Vietnam.  He was injured by a shell fragment wound in October 1968; he was awarded the Purple Heart for this injury.  Given the Veteran's injury and service, the Board finds that he is entitled to a combat presumption and that his stressors related to this combat is presumed.  See 38 C.F.R. § 3.304(f)(2).  

As to the final criterion, the examiner from the Veteran's November 2010 VA examination found that the Veteran's PTSD "is caused by or a result of" his combat experiences in Vietnam.  The Veteran thus satisfies this criterion.

In summary, the Board finds that the Veteran is currently diagnosed with PTSD that is causally related to his credible in-service stressor.  Accordingly, the Board concludes that the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, the Board is granting the Veteran's claim for service connection; this represents a complete grant of benefits on appeal.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

Service connection for posttraumatic stress disorder is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


